Citation Nr: 0800823	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Veteran  represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2007, the veteran testified at a hearing before 
the undersigned.  The transcript is of record.

At the September 2007 hearing, the veteran withdrew from his 
appeal the issues of service connection for a bilateral hand 
condition, service connection for a right shoulder disability 
and service connection for a low back disability.  Under 38 
C.F.R. § 20.204(b), the issues have been properly withdrawn, 
and are not before the Board.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis for 
residuals of frostbite to the feet.

2.  The veteran's currently diagnosed right and left foot 
conditions have not been associated with his military 
service, to include frostbite or a cold weather injury during 
service.


CONCLUSION OF LAW

Service connection for frostbite of the feet is not 
established.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication VCAA notice 
by a letter dated in August 2003.  The notice included the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In the absence of evidence of 
a frostbite injury in service, and in the absence of a 
current diagnosis of residuals of a frostbite injury or a 
nexus opinion that links the veteran's right and left foot 
disabilities to service, development for a VA medical 
examination and opinion is not warranted.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Factual Background

The veteran contends that he currently suffers from frostbite 
to the feet incurred in service when he stood guard duty in 
sub-zero weather, while stationed in Korea.  

The service medical records, to include the November 1967 
separation examination, contain no complaint, history, or 
finding of a cold injury or frostbite to the lower 
extremities, to include the veteran's feet.  

After service, private medical records in September 1989, 
provided an impression of chronic right plantar fasciitis 
with foot pain.  The veteran underwent plantar fascia release 
for the right foot in September 1989.  

A March 1993 private examination report shows that the 
veteran reported multiple injuries as a result of a March 
1992 industrial accident, to include an injury to the right 
ankle with subsequent onset of pain in the left foot.  

An initial pain management report dated in January 1995, 
reflects a history of avulsion fracture right calcaneus, 
status post-plantar fascia injections, status post-right 
plantar fascia release in September 1989.  

A July 1995 private examination report of the right ankle 
revealed a small circular structure in relationship to the 
lateral malleolus at the tip, which the clinician indicated 
may be the result of old trauma.  In July 1995, the veteran 
underwent a right ankle arthroscopic partial anterior 
talectomy and partial synovectomy.  

A left sided plantar fascia release was performed in April 
1997.  

VA outpatient treatment notes from September 1998 to July 
2003, noted that the veteran was treated for left foot pain 
due to degenerative disc disease of the spine.  A September 
2002 X-ray of the left foot revealed a calcaneal spur at the 
insertion of the plantar aponeurosis.  An October 2002 report 
shows complaints of left foot pain associated with a left 
foot strain suffered during the March 1992 industrial 
accident.  

A VA November 2002 medical report recorded complaints of left 
foot pain and clinical findings of left Morton's neuroma 
between the 4th and 5th metatarsal head interspace, along with 
bilateral custom foot orthosis (arthritic I) with left 3rd 
and 4th metatarsal pad and rockerbottom on the left, with 
compensatory lift on the right.  

A July 2003 VA medical report contains an impression of left 
Achilles tendonitis.  

In September 2007, the veteran testified that while stationed 
in Korea his feet froze after standing guard duty in sub-zero 
weather and that his feet have bothered him ever since, 
particularly when exposed to cold weather.  He stated that 
following service discharge, he first sought treatment for 
frostbite of the feet, in the 1980's.  The veteran claimed 
that physicians who treated him for his right and left foot 
disabilities, causally linked the conditions to frostbite 
injuries.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Stated 
differently, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis

The service medical records, to include the November 1967 
separation examination report, do not document a cold injury, 
and his feet were evaluated as normal.  On the basis of the 
service medical records, frostbite of the feet was not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 38 
C.F.R. §3.303(a).  

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, private medical records in September 1989, 
provided an impression of chronic right plantar fasciitis 
with foot pain, and pain in the left foot was first 
documented on examination in March 1993, more than 22 years 
after discharge from service.  The absence of documented 
complaints of a right or left foot disability from 1967 to 
1989, weighs against the claim on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Also the lack of 
evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997). 

Even assuming in-service frostbite injuries to the feet, 
considering this evidence in the context of service 
connection based on the initial documentation of a right and 
left foot conditions after service under 38 C.F.R. § 
3.303(d), there is no medical evidence of a current 
disability to the feet associated with a cold injury during 
service.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.

The veteran has stated that treating physicians related his 
right and left foot conditions to frostbite; however, hearsay 
medical evidence, as transmitted by a lay person, is not 
competent evidence because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995). 

To the extent that the veteran contends that his right and 
left foot conditions are residuals of frozen feet or 
frostbite during service, where as here, the determinative 
issue involves a question of medical causation, competent 
medical evidence is required to support the claim.  The 
veteran as a lay person is not competent to offer a medical 
diagnosis or opinion and consequently his statements do not 
constitute competent medical evidence to support the claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of current frostbite of the feet, the preponderance 
of the evidence is against the claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for frostbite of the feet is denied.


____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


